Citation Nr: 0724269	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
right knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1971.  

In December 1971, the Cleveland, Ohio, Regional Office (RO) 
denied service connection for right knee osteoarthritis.  In 
December 1971, the RO informed the veteran in writing of the 
adverse decision and his appellate rights.  The veteran did 
not submit a notice of disagreement (NOD) with the decision.  
In September 1993, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for right knee 
osteoarthritis.  In October 1993, the RO informed the veteran 
in writing of the adverse decision and his appellate rights.  
The veteran did not submit a NOD with the decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision denying 
service connection for post-operative right total knee 
replacement residuals with degenerative joint disease.  

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for right knee osteoarthritis, the Board 
is required to consider the question of whether new and 
material evidence has been received to reopen the veteran's 
claim without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for a chronic right knee 
disorder to include osteoarthritis, degenerative joint 
disease, and total knee replacement residuals is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  




FINDINGS OF FACT

1.  In September 1993, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
right knee osteoarthritis.  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
October 1993.  He did not submit a NOD with the 
determination.  

2.  The documentation submitted since the September 1993 RO 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The September 1993 RO determination that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to service connection for right knee 
osteoarthritis is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for right knee osteoarthritis has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for right knee osteoarthritis, the Board 
observes that the RO issued VCAA notices to the veteran in 
May 2002, June 2002, March 2006, May 2006, and October 2006 
which informed him of the evidence generally needed to 
support an application to reopen a claim of entitlement to 
service connection, a claim for service connection, and the 
assignment of an evaluation and effective date of an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application.  Such notice effectively informed him of the 
need to submit any relevant evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation.  There remains no issue as to the substantial 
completeness of the veteran's application.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2006).  Notwithstanding any deficiency in the 
notice given the veteran, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision as to whether new and material evidence has 
been submitted to reopen the veteran's claim of service 
connection for right knee osteoarthritis given the favorable 
resolution below.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2006).  

A.  Prior RO Decisions

In December 1971, the RO denied service connection for right 
knee osteoarthritis as the veteran was shown to have right 
knee Osgood-Schlatter disease which had pre-existed service 
entrance and not been aggravated during active service.  In 
December 1971, the RO informed the veteran in writing of both 
the adverse decision and his appellate rights.  The veteran 
did not submit a NOD with the decision.  

The evidence upon which the RO formulated its decision may be 
briefly summarized.  The report of the veteran's July 1966 
physical examination for service entrance notes that the 
veteran neither complained of nor exhibited any right knee 
abnormalities.  A March 1971 Air Force X-ray study notes that 
the veteran complained of episodic right knee pain.  A March 
1971 Air Force orthopedic evaluation states that the veteran 
had "old Osgood-Schlatter disease."  Contemporaneous X-ray 
studies of the right knee were reported to be within normal 
limits.  The report of the veteran's February 1971 physical 
examination for service separation states that the veteran 
complained of right knee pain with weight-bearing after a 
"short fall" in 1968 when he landed on that knee.  The 
veteran was diagnosed with "occasional episodes of right 
knee pain."  The report of an August 1971 VA examination for 
compensation purposes conveys that the veteran complained of 
chronic right knee pain since his 1968 fall on some ice.  
Contemporaneous X-ray studies of the right knee revealed no 
abnormalities.  The veteran was diagnosed with osteoarthritis 
of both knees.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for right knee 
osteoarthritis.  In September 1993, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
right knee osteoarthritis.  In October 1993, the RO informed 
the veteran of the adverse decision and his appellate rights.  
The veteran did not submit a NOD with the decision.  

The additional documentation considered by the RO is reaching 
its determination may be briefly summarized.  The report of 
an August 1993 VA examination for compensation purposes 
conveys that the veteran presented a history of chronic right 
leg pain and stiffness associated with weight-bearing after 
slipping and falling on some ice in either 1968 or 1969.  An 
impression of "chronic right knee pain secondary to a 
musculoskeletal-like syndrome" was advanced.  
B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the September 1993 RO 
determination consists of private clinical documentation and 
written statements from the veteran.  A July 2003 written 
statement from Jeffrey J. Haggenjos, D.O., relates that:

In discussion, (after taking a history 
and examination of [the veteran's] right 
knee: 1) No other injury to his right 
knee is found in his own accounts; 2) He 
has lived a life which would not 
necessarily pose a problem to his knee 
(left knee is stable); 3) His right knee 
was profoundly deteriorated at the time 
Dr. Voto had to replace (totally) it; 4) 
This is a natural sequela of a knee which 
was injured as [the veteran] stated in 
1968.  
The Board finds that Dr. Haggenjos' July 2003 written 
statement constitutes new and material evidence in that it is 
of such significance that it raises a reasonable possibility 
of substantiating the veteran's claim.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for chronic right knee 
osteoarthritis is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for right knee osteoarthritis is 
granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic right knee 
disorder to include osteoarthritis, degenerative joint 
disease, and right total knee replacement residuals is to be 
determined following a de novo review of the entire record.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that such an examination would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology, 
and severity of his chronic right knee 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right knee disorder had its onset 
during active service; is etiologically 
related to either the veteran's inservice 
diagnosis of Osgood-Schlatter's disease 
and/or his 1968 inservice slip and fall 
on the ice; is in any other way causally 
related to active service; and/or is 
etiologically related to and/or has 
increased in severity beyond its natural 
progression secondary to the veteran's 
service-connected disability. 

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the issue of service 
connection for a chronic right knee 
disorder to include osteoarthritis, 
degenerative joint disease, and right 
total knee replacement residuals on a de 
novo basis with express consideration of 
both the provisions of 38 U.S.C.A. 
§§ 1111, 1137 (West 2002) and 38 C.F.R. 
§§ 3.304(b), 3.310 (2006 as amended); the 
United States Court of Appeals for the 
Federal Circuit decision in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 
2004); and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


